Citation Nr: 1234818	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990, and from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Board denied the claim.  The Veteran appealed.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand concerning the issue listed on the title page, and dismissed the appellant's appeal pertaining to a claim of entitlement to service connection for residuals of a hysterectomy.  

In August 2011, the Board remanded the claim.


FINDING OF FACT

The preponderance of the probative and credible evidence indicates that a headache disorder, to include migraine headaches, is not related to service to include any in-service disease or injury.


CONCLUSION OF LAW

A chronic headache disorder, to include migraine headaches, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2002 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the October 2002 letter did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted, that deficiency was cured by a March 2006 RO letter issued while the case was on remand.  Thereafter, the claims were reviewed on a de novo basis in a February 2009 supplemental statement of the case.  Thus, as a matter of law, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board finds further that any content error did not prejudice the Veteran in the pursuit of her claims.  In this respect, the Board again denies the benefit sought on appeal; so, the assignment of an initial evaluation or effective date is not at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Second, the Veteran has been extended a meaningful opportunity to participate in the adjudication of her claim at all stages of the process and she did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, any error was nonprejudicial and rendered harmless, and the Board finds all VCAA notice requirements were met.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran testified that she was treated at Walter Reed Army Medical Center during her second tour of service.  Documents in the claims file show the RO endeavored to obtain any Walter Reed-related records extant, but received a negative reply.  The RO informed the Veteran of the results of the attempt to obtain any records associated with her.

While the Veteran may not have received full notice prior to the initial decision, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal.  Id.

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Veteran testified at her March 2005 hearing that her headaches started during her first tour of service while stationed at Ft. Gordon, Georgia.  She reported being treated for headaches at Walter Reed Army Medical Center, where she alleges that she was diagnosed with migraines in 1991..  Her treatment reportedly included injections.

In addition to the claimed continuity of symptoms, the representative asserts that the appellant's headaches were medically linked to head trauma reportedly sustained in 1988.  The preponderance of the most probative evidence, however, is against this assertion.

Service treatment records note treatment for right ear trauma in March 1988.  There is no indication of any complaint of headache associated with this entry or findings to that effect.  Also noted is the Veteran's treatment in April 1988 following a head-to-head collision with another person.  Examination revealed a huge hematoma on the forehead, but x-rays were read as negative.  The assessment was a contusion.  

On another occasion in April 1988 the Veteran complained of nausea, vomiting, and headaches, of two-days' duration.  Examination was positive for post nasal drip, and the diagnosis was an upper respiratory infection.  There is no record of a physical examination for separation from active service for either of the Veteran's tours.

A friend of the Veteran, Ms M, reports knowing the Veteran at Ft. Gordon, Georgia, and during that period the appellant complained of headaches, as well as other physical problems.  Ms M stated that the Veteran is a far different person from the vibrant personality she once was, and she still complained of headaches.  Ms M's statement does not address the term between the Veteran's separation from active service and her current situation.

In an April 2005 report the appellant's primary VA physician, Dr. C, noted the April 1988 head trauma, and opined that it was as likely as not that the Veteran's headache disorder was medically linked to the 1988 event.  In light of that opinion the Board ordered a VA examination, and that study was conducted in November 2008.

The November 2008 VA examination report notes that the examiner conducted a thorough review of the claims file, which noted the Veteran's medications as Zolmitriptan, Bupropion, Flunisolide, Piroxicam, and Omeprazole.  The Veteran told the examiner her headaches started in 1987, but she did not relate them to any specific event.  Although she recalled a head injury around that time, she was unable to state whether it was before or after the onset of her headaches, and she was unable to associate her headaches with her head trauma, from which she noted she experienced a loss of consciousness.  The appellant stated that she believed her headaches were related to her work in medical centers during her active service, but she could not provide any specifics for this belief.  She reported that at that time, and for the next seven to eight years, her headaches followed a stable pattern.  The location was bitemporal, frontal, behind eyes with photophobia and nausea.  They reportedly incapacitated her and she sought treatment at sick call.  She estimated they occurred bi-monthly.

The examiner reviewed the claims file which revealed normal findings at a 2002 computed tomography scan of the head, and examined the Veteran.  The VA examiner diagnosed the Veteran with a headache disorder and migraines.  Significantly, the examiner opined that it was not as likely as so that the Veteran's headaches were associated with the 1988 head trauma or otherwise related to her active service.  The examiner noted that the Veteran's own reported history did not clearly associate her headaches with the 1988 head trauma.  The examiner opined that there was no specific basis on which to find any linkage between the Veteran's headaches and the duties she performed during her active service.  As for Dr. C's 2005 opinion, the VA examiner noted that, in July 2006, Dr. C opined the Veteran's headaches were attributable to tension, allergic rhinitis, and sinusitis, which rendered Dr. C's opinions inconsistent and contradictory.

In July 2012, the Veteran was seen for a VA examination by a neurologist.  The appellant reported that her headaches started while she was in the military.  At that time they purportedly occurred twice a week, and were so severe that about every two months she would require treatment in an emergency room.  The claimant noted a history of bumping heads with another person in April 1988, however, she denied a history of losing consciousness at that time.  At the time of the July 2012 examination the appellant reported suffering from headaches about two or three times per month.

The examiner reviewed the service medical records and noted that the appellant was seen for headaches in April 1988.  The examiner noted that the appellant denied a history of frequent or severe headaches in both August 1986 and April 1991.  The examiner noted the contents of a lay statement submitted on the appellant's behalf.  

Following a physical examination the clinical impression was headaches consistent with migraine headaches.  The examining neurologist opined that the appellant's military medical records failed to show any medical evaluations or interventions to treat migraine.  The examiner noted that the appellant had twice denied a history of severe headaches while in the service.  Consequently, the examiner opined that it was less likely than not that the appellant's current headache disorder was related to her active duty service.  Further, as a result of the foregoing the appellant's headache disorder was also found to be less likely than not related to the in-service head contusion, and to any military job related stress. 

The Board must assess the credibility and probative value of evidence and, provided it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial or preferential weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Board finds the findings and opinions of the VA examiners at the 2008 and 2012 examinations warrant being assigned substantially more probative value than Dr. C's 2005 opinion.  First, Dr. C provided no explanation or rationale for her opinion that the Veteran's 1988 head trauma was the etiology of her headaches.  An opinion rendered without an explanation of rationale, etc., is not entitled to significant weight.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Further, it appears Dr. C relied primarily on the Veteran's history, rather than the combination of the appellant's reported history and an independent professional medical assessment.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  This is supported by Dr. C's contrary opinion of 2006.  Additionally, the probative evidence of record is fully supportive of the opinions offered by VA examiners in the above referenced November 2008 and July 2012.

While the Veteran asserts she was treated at Walter Reed during her brief second tour of service, no records of that claimed treatment are available.  The Veteran is competent to note whether she received medical treatment and for what complaint, the Board, however, finds her recall unreliable and incredible.  In this regard, the credibility of her current assertions concerning any in-service headaches is damaged by the fact that she herself in August 1986 and April 1991 specifically denied a history of frequent or severe headaches.

The available evidence closest in time to the Veteran's separation from active service is a September 1991 VA medical certificate that notes complaints of low back pain.  It is notable that the Veteran offered no other long-term or chronic complaints.  She offered no complaints that would suggest a chronic headache disorder.  July 1994 records from the University Hospital note her treatment for an enlarged thyroid.  Again, there was no indication of a history of headaches.  Such evidence preponderates against finding any continuity of in-service pathology to postservice symptoms.

While September 1995 records of the Medical College of Georgia note her treatment for complaints of headaches, there is no notation by the examiner of a long history of headaches that dated from the Veteran's service separation.  VA records of June 2000 note the Veteran's report of a then three year history of headaches.  A May 2002 psychological consult notes intractable headaches which were deemed as tension or vascular.  The examiner noted the Veteran's denial of any in-service problems other than back pain.  At that time, as well as in her substantive appeal, the Veteran thought her health problems may have been related to her having worked around troops who had served in the Persian Gulf War.  As noted above, however, the 2012 VA examiner specifically rejected the theory that the appellant's current headache disorder is related to service related job stress, and there is no competent evidence to the contrary.  It is well to recall that the appellant, as a lay person untrained in the field of medicine, is not competent to offer an opinion which requires specialized medical training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With respect to the Board's determination that the Veteran's recall is unreliable, the Board notes that mental examination reports show that she has a memory deficit secondary to her nonservice-connected acquired mental disorder.  The Veteran also admits she has poor recall of past events.  See, e.g., the November 2008 VA examination.  ("The Veteran herself is uncertain.")

As noted above, the Board and the July 2012 examiner considered the lay statement offered by Ms. M.  While Ms. M. is competent to recall that she was told by the appellant that she had headaches, she is not competent to state that the appellant's in-service symptoms were signs of a migraine disorder.  Espiritu.  Further, the probative value of her statements is outweighed by the competent medical evidence of record to include both the November 2008 and July 2012 VA examination findings, as well as the appellant's own denial in 1986 and 1991 that she did not suffer from frequent or severe headaches.  

It must also be noted that the credibility of Ms. M's statement is suspect being that it was submitted by the appellant in support of her claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  

Finally, while the appellant has consistently reported a history of chronic headaches since service, that history was only presented after she filed her claim for monetary benefits.  Indeed, the objective medical record belies the credibility of such a statement.  As noted above, in 1986 and 1991, the appellant specifically denied a history of frequent or severe headaches.  The fact that she now reports a history of chronic headaches since service does not change the fact that she denied pertinent pathology on two occasions while on active duty. 

In sum, the preponderance of the evidence shows the Veteran did not incur a chronic headache disorder in-service to include due to either head trauma in 1988, or due to any military service related job stress.  Further, while she had a headache associated with an acute and transitory upper respiratory infection, the preponderance of the most probative evidence is against finding a chronic headache disorder that is related to service.  Thus, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 


ORDER

Entitlement to service connection for headaches is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


